Citation Nr: 1216201	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 RO decision.  

The Board remanded the case in September 2010 for additional development.  The Appeals Management Center (AMC) has complied with the September 2010 Remand.  Indeed, neither the Veteran, nor his representative, has contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

There is no indication in the record that the RO has developed and adjudicated the claim for service connection for posttraumatic stress disorder (PTSD) for accrued benefit purposes.  Therefore, this claim is once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in February 2004 as a result of acute respiratory distress syndrome that was due to, or a consequence of, renal failure that was due to, or a consequence of, systemic inflammation response syndrome.  A perforated gastric ulcer was listed as a significant condition which contributed to the Veteran's death, but did not result in the underlying cause of death. 

2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type 2, evaluated as 20 percent disabling.
3.  The Veteran's acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, and perforated gastric ulcer were first shown many years after his active duty and are unrelated to his service or to any incident therein.

4.  The Veteran's service-connected diabetes mellitus, type 2, did not cause his death or contribute materially or substantially to the cause of his death.

5.  Competent evidence of record preponderates against finding that the Veteran's death was caused by VA hospitalization or medical or surgical treatment; that his demise was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or that his death was proximately caused by an event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  Acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, and a perforated gastric ulcer were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A ,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.361 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death, VCAA notice must also include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

Here, a pre-decisional letter dated in July 2004 complied with VA's duty to notify the appellant with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  This correspondence acknowledged the appellant's contention that the Veteran's service-connected diabetes mellitus contributed to his death.  

In June 2006, the appellant was notified of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was not sent prior to initial adjudication, this timing defect was not prejudicial to the appellant, as the claim was readjudicated and additional supplemental statements of the case (SSOCs) were provided to the appellant in September 2006 and December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the appellant in the development of her claim.  VA has obtained VA treatment records, private treatment records, and medical opinions in furtherance of the appellant's claim.  The appellant has stated that the Veteran was not in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

Pertinent VA opinions with respect to the issue on appeal were obtained in July 2004 and February 2011.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case provide a thorough review of the claims file, discuss the Veteran's medical progress in detail, and consider the appellant's contentions.  The physicians provided reasons to conclude that the Veteran's death was not caused by his service-connected diabetes mellitus, type 2; that VA medical care was not negligent or faulty in any way; and that the Veteran's progress was not worsened by that VA care.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning this issue of entitlement to service connection for the cause of the Veteran's death has been met.  See 38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Additionally, when a veteran experiences additional disability or death as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  When there is no willful misconduct by a veteran, disability or death resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability or death was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability or death, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2). 

As noted above, at the time of the Veteran's death, he was service-connected for diabetes mellitus, type 2.  The appellant contends that the Veteran died as a result of this service-connected disability.  Specifically, she maintains that the Veteran died of renal failure, which can be associated with diabetes mellitus, type 2.  She also contends that the Veteran was on insulin therapy that required constant monitoring and that the condition as likely as not contributed to his death.  In the alternative, the appellant contends that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in furnishing appropriate care ultimately resulting in the Veteran's death.  

A review of the service treatment records (STRs) shows no evidence of treatment for, or diagnosis of, any of the causes of the Veteran's death.

A VA Agent Orange examination in April 1994 shows that the Veteran was diagnosed with tinea versicolor and hyperlipidemia.  A chest X-ray showed no significant cardiac or pulmonary abnormality.

A July 2002 VA examination report shows that the Veteran had insulin resistant diabetes mellitus.  The examiner acknowledged the Veteran's history of cerebrovascular disease but found no periods of ketoacidosis or hypoglycemia requiring medical intervention and no diabetic retinopathy, cardiovascular disease, nephropathy, peripheral neuropathy, or end organ complication.

An October 2003 treatment record shows that the Veteran's insulin was increased.

The Veteran was scheduled for VA examinations in January 2004 but he failed to report.  The appellant called and stated that the Veteran was "doubled over with cramps."  She then drove the Veteran to the Lexington VAMC where he was treated for abdominal pain.  The following day, he underwent exploratory surgery and was diagnosed with a perforated gastric ulcer.  The claims file contains an authorization form signed by the Veteran, which lists infection as a possible risk.  Immediately following surgery, he was sent to the University of Kentucky hospital due to a lack of beds at the VAMC.  He subsequently developed post-operative complications that included metabolic derangement, decreased mental state, ventilator associated pneumonia, and persistent respiratory failure with hypoxia.  He was transferred back to the Lexington VAMC in critical condition on February 7, 2004.  He remained in the intensive care unit (ICU) until his death.  Hospital records show that the Veteran consistently received insulin during his terminal hospital stay.  

The appellant maintains that the surgery should not have been conducted if a bed was not available.  In the July 2005 notice of disagreement (NOD), she stated that she was informed after the surgery that the Veteran's vital signs were good and that there were no problems.  However, she was also told that, upon reaching the University of Kentucky Hospital, the Veteran had to be resuscitated twice.  The appellant believes that, if he were that bad, he should never have been moved.

The appellant further asserted that, after 2 or 3 days at the private hospital, the Veteran was talking, opening his eyes, and responding.  His bowels were moving, his kidneys were working, and he was breathing over the respirator.  The appellant stated that he was scheduled to be taken off of the respirator machine and have a trachea put in his throat but that, before this could be done, he had been moved back to VA.  During transportation, he was bumped against a wall.  After being admitted back to the Lexington VAMC, his health deteriorated.  The appellant asserts that he was given fluids (tap water out of the wash basin) and had nothing drained off.  She asserts that he was given an amount of sedative appropriate for 4 men by a nurse without orders to do so by a physician.  His stomach "busted open" three times from fluid, with no attempt to drain the fluid off of him.  She further reported that, on the day he died, permission was asked to put a tube down by his collar bone to give him insulin, which could not be done as he was so swollen.  She inferred this to mean that he had gone without insulin for 18 days.  She also stated that the Veteran was given 6 to 8 bottles of medicine to check his bowels so that the nurses did not have to clean up.  In the August 2006 substantive Appeal, the appellant asserted that the Veteran was given morphine to "burn his organs." 

The Veteran's daughter also submitted a statement in August 2006 in support of the appellant's claim.  In this statement, the Veteran's daughter indicated that the Veteran's surgical site was never properly closed up and that she could see his insides through the gauze.  She also asserted that her review of the Veteran's medical records revealed that he had not been given insulin shots for 15 of 19 days.

In July 2004, a VA opinion was obtained regarding the cause of the Veteran's death.  The physician from the Louisville VAMC stated that she had reviewed the Veteran's claims file, to include records from University of Kentucky Hospital and Lexington VAMC.  She noted that the Veteran was hospitalized on January 31, 2004, and underwent emergency surgery to repair a perforated gastric ulcer.  On February 1, 2004, he was transferred to the ICU at University of Kentucky Hospital in critical condition.  Post-operatively, the Veteran developed sepsis and multi-organ failure.  The Veteran died on February [redacted], 2004, at the Lexington VAMC of multi-organ failure secondary to sepsis.  His renal and respiratory failure was secondary to the overwhelming infection that he had developed due to gastric perforation.  The examiner opined that diabetes did not cause or contribute to the renal failure.  Diabetes or any diabetic complication did not materialize, contribute to, or hasten the death of the Veteran.  The doctor went on to note that the Veteran had symptoms for 24 hours prior to presenting to the hospital for evaluation.  In the case of perforated ulcers, early presentation within the first 6 hours of having symptoms results in a good prognosis.  In patients who present greater than 12 hours after onset of symptoms, death is probable.

The RO obtained another opinion in February 2011 to address the appellant's § 1151 contentions.  After reviewing the claims file, a physician from the Louisville VAMC opined that it "is less likely as not" that the Veteran's death was a result of willful misconduct, hospital care, medical or surgical treatment, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner reviewed the literature on complications of peptic ulcer disease and noted that the life threatening complication rate for this condition has not changed over the years.  He explained that, despite improvements in the medical management and the lower overall incidence of peptic ulcer disease, the incidence of potentially life-threatening ulcer complications has not declined.  The examiner was unable to identify objective evidence to suggest that the Veteran was too unstable for transfer to the private hospital after his initial surgery or that he was over-medicated, under-medicated, or given too much fluid.  Rather, he concluded that the Veteran's perforated ulcer and eventual death "would not represent an event not reasonably foreseeable."  

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  As discussed above, the disabilities listed on the certificate of death were acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, and perforated gastric ulcer.  No medical professional has provided any opinion indicating that the Veteran's service-connected diabetes caused his death or contributed materially or substantially to his acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, or perforated gastric ulcer-or that the causes of his death were the result of VA medical care that he had received.  In fact, the 2004 VA opinion specifically indicates that the Veteran's service-connected disability did not cause, materially contribute to, or hasten his death.  In addition, the 2011 VA opinion specifically reflects that there is no relationship between the Veteran's death and the VA medical care that he received.  

The Board notes that the 2004 and 2011 VA medical opinions of record are the only medical opinions contained in the claims folder and are the most probative medical conclusions included herein-based on the Veteran's complete medical history and the appellant's contentions that provide adequate reasoning for the medical opinions reached.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, they are supported by medical literature, complete rationale, and are consistent with the evidence of record.  Notably, there is no equally probative contrasting medical opinion of record.  Therefore, based on the VA examiners' uncontradicted opinions, the Board finds that the Veteran's service-connected diabetes mellitus, type 2, did not cause his death or contribute materially or substantially to the cause of his death and that the factors which led to his demise were the result of VA medical treatment that he had received.  

Moreover, the evidence fails to show that the Veteran's causes of death-- acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, and perforated gastric ulcer --are related to his military service.  His STRs fail to show any of these conditions.  In this regard, the appellant herself has not reported the onset of any of these conditions during service.  

Furthermore, the earliest evidence of record showing acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, or perforated gastric ulcer is the Veteran's terminal hospitalization in January and February 2004.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition) & Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, or perforated gastric ulcer for at least three decades after the Veteran's discharge is itself evidence which tends to show that these conditions did not have their onset in service or for many years thereafter.  

In sum, the evidence of record indicates that the Veteran's acute respiratory distress syndrome, renal failure, systemic inflammation response syndrome, or perforated gastric ulcer were first shown many years after active duty and were not shown to be related to such service.  Without competent evidence of such, service connection for the cause of the Veteran's death is not warranted.

The Board acknowledges the appellant's belief that the Veteran's death was caused by his service-connected diabetes mellitus, type 2, or was a result of VA medical care.  However, as a layperson, lacking in medical training and expertise, the appellant cannot provide a competent opinion on a matter as complex as the etiology of the cause of the Veteran's death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no competent evidence of record linking the cause of the Veteran's death to either his diabetes or the VA medical care that he had received.

Based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care, is denied.  


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care, is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


